Case 1:21-cv-21549-UU Document 1-2 Entered on FLSD Docket 04/22/2021 Page 1 of 16
Filing # 122178294 E-Filed 02/26/2021 04:18:34 PM

FORM 1.997. CIVIL COVER SHEET

The civil cover sheet and the information contained in it neither replace nor supplement the filing
and service of pleadings or other documents as required by law. This form must be filed by the
plaintiff or petitioner with the Clerk of Court for the purpose of reporting uniform data pursuant
to section 25.075, Florida Statutes. (See instructions for completion.)

 

I. CASE STYLE

IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT,
IN AND FOR MIAMI-DADE COUNTY, FLORIDA

Carmela Salamone

 

Plaintiff Case #
Judge
vs.
Costco Wholesale Corporation
Defendant

 

Il. AMOUNT OF CLAIM
Please indicate the estimated amount of the claim, rounded to the nearest dollar. The estimated amount of

the claim is requested for data collection and clerical processing purposes only. The amount of the claim
shall not be used for any other purpose.

C] $8,000 or less

L] $8,001 - $30,000
$30,001- $50,000
CJ $50,001- $75,000
L] $75,001 - $100,000
L] over $100,000.00

Il. TYPEOFCASE _ (ifthe case fits more than one type of case, select the most
definitive category.) If the most descriptive label is a subcategory (is indented under a broader
category), place an x on both the main category and subcategory lines.

Cynposite Exide

 
Case 1:21-cv-21549-UU Document 1-2 Entered on FLSD Docket 04/22/2021 Page 2 of 16

CIRCUIT CIVIL

CO Condominium
4 Contracts and indebtedness
O Eminent domain
O Auto negligence
& Negligence—other
C Business governance
C Business torts
© Environmental/Toxic tort
Q Third party indemnification
O Construction defect
C Mass tort
O Negligent security
Ci Nursing home negligence
& Premises liability—commercial
C Premises liability—tresidential
O Products liability
Ci Real Property/Mortgage foreclosure
[1] Commercial foreclosure
C) Homestead residential foreclosure
€ Non-homestead residential foreclosure
C] Other real property actions

[]Professional malpractice
CO Malpractice—business
CO Malpractice—medical
CO Malpractice—other professional
O Other
O Antitrust/Trade regulation
C Business transactions
C1 Constitutional challenge—statute or ordinance
C1 Constitutional challenge—proposed amendment
C Corporate trusts
O Discrimination—employment or other
C Insurance claims
C Intellectual property
C Libel/Slander
© Shareholder derivative action
© Securities litigation
C Trade secrets
O Trust litigation

COUNTY CIVIL

C1 Small Claims up to $8,000
DF Civil
LJ Real property/Mortgage foreclosure

 
Case 1:21-cv-21549-UU Document 1-2 Entered on FLSD Docket 04/22/2021 Page 3 of 16

C1 Replevins
(] Evictions

CO) Residential Evictions

[] Non-residential Evictions
O) Other civil (non-monetary)

COMPLEX BUSINESS COURT

This action is appropriate for assignment to Complex Business Court as delineated and mandated by the
Administrative Order. Yes 0 No &

IV. REMEDIES SOUGHT (check all that apply):
Monetary;

(1 Nonmonetary declaratory or injunctive relief;

OF Punitive

V. NUMBER OF CAUSES OF ACTION: [ ]
(Specify)

1

VI. IS THIS CASE A CLASS ACTION LAWSUIT?
C] yes
no

VII. HAS NOTICE OF ANY KNOWN RELATED CASE BEEN FILED?
& no
© yes If “yes,” list all related cases by name, case number, and court.

VIII. IS JURY TRIAL DEMANDED IN COMPLAINT?
yes
Ci no

I CERTIFY that the information I have provided in this cover sheet is accurate to the best of
my knowledge and belief, and that I have read and will comply with the requirements of
Florida Rule of Judicial Administration 2.425.

 

 

Signature: s/ Jessica Ariel Orenstein Esq. Fla. Bar # 127182
Attorney or party (Bar # if attorney)
Jessica Ariel Orenstein Esq. 02/26/2021
(type or print name) Date

 

 
Case 1:21-cv-21549-UU Document 1-2 Entered on FLSD Docket 04/22/2021 Page 4 of 16
Filing # 122178294 E-Filed 02/26/2021 04:18:34 PM

In the Circuit Court of the 11th Judicial Circuit in and for Miami-Dade County, Florida

Carmela Salamone, CASE NO.:

Plaintiff,
v.

Costco Wholesale Corporation,

Defendant.

COMPLAINT
COMES NOW, Plaintiff, Carmela Salamone (hereinafter referred to as “Plaintiff’), by
and through the undersigned attorneys, and hereby sues the Defendant, Costco Wholesale

Corporation (hereinafter referred to as “Defendant”), and alleges:

GENERAL ALLEGATIONS

1. This is an action for damages that exceeds the sum of THIRTY THOUSAND
DOLLARS ($30,000.00), exclusive of costs and interest. (The estimated value of Plaintiff’s
claim is in excess of the minimum jurisdictional threshold required by this Court). Accordingly,
Plaintiff has entered “$30,001” in the civil cover sheet for the “estimated amount of the claim” as
required in the preamble to the civil cover sheet for jurisdictional purposes only (the Florida
Supreme Court has ordered that the estimated “amount of claim” be set forth in the civil cover
sheet for data collection and clerical purposes only). The actual value of Plaintiff’s claim will be
determined by a fair and just jury in accordance with Article 1, Section 21, Fla. Const.

2. At all times material hereto, Plaintiff was and is a resident of Miami-Dade

County, Florida and was and is sui juris.

 
Case 1:21-cv-21549-UU Document 1-2 Entered on FLSD Docket 04/22/2021 Page 5 of 16

3. At all times material hereto, the Defendant was a business registered to operate in
the state of Florida and maintained a property for the regular transaction of its business in
Miami-Dade County, Florida.

4. At all times material hereto, the Defendant was in exclusive possession, custody,
and control of the property located at 14800 Sole Mia Way, North Miami, FL 33181.

5. At all times material hereto, the Defendant expressly assumed responsibility for
the maintenance and cleanliness of the aforementioned premises and had a duty to maintain same
in a reasonably safe condition for the use of business invitees and guests.

6. Venue is proper in this Court as the Defendant conducts its business operations
within Miami-Dade County, Florida and the incident giving rise to this action occurred in
Miami-Dade County, Florida.

FACTS GIVING RISE TO CAUSE OF ACTION

7. On or about January 22, 2020, Plaintiff was a lawfully present business invitee on
the Defendant’s premises as indicated above. This premises was, at that time and continues to be,
in the custody of, and operated by, the Defendant.

8. At that time and place, Plaintiff suddenly and without warning tripped over a rug
in the flower aisle.

9. As a result of the fall, Plaintiff sustained bodily injury.

COUNT I - PREMISES LIABILITY AS TO COSTCO WHOLESALE CORPORATION
Plaintiff hereby incorporates and re-alleges paragraphs 1 through 9 above as though they
had been set forth herein and further states:
10. At all times material hereto, the Defendant by and through its employees, agents,

and assigns, had a non-delegable duty to Plaintiff, as its business invitee, to maintain its premises

 

 
Case 1:21-cv-21549-UU Document 1-2 Entered on FLSD Docket 04/22/2021 Page 6 of 16

in a reasonably safe condition, and to protect Plaintiff from dangers or defects about which the
Defendant was or should have been aware, through the use of ordinary and reasonable care. The
Defendant breached its duty to Plaintiff by committing one or more of the following acts or

omissions:

a) Negligently failing to maintain or adequately maintain the flower aisle’s flooring,
thus creating a hazard to members of the public utilizing said premises, including the
Plaintiff herein, thus creating an unreasonably dangerous condition for Plaintiff;

b) Negligently creating a trip hazard to members of the public utilizing said
premises, including the Plaintiff herein, thus creating an unreasonably dangerous
condition for Plaintiff

c) Negligently failing to inspect or adequately inspect the flower aisle’s flooring, as
specified above, to ascertain whether the restroom floor, which was poorly maintained,
constituted a hazard to patrons utilizing said flower aisle’s area, including the Plaintiff
herein, thus creating an unreasonably dangerous condition to the Plaintiff;

d) Negligently failing to inspect or adequately warn the Plaintiff of the danger of the
flower aisle’s flooring, when Defendant knew or through the exercise of reasonable care
should have known that said premises’ interior flooring was unreasonably dangerous and
that Plaintiff was unaware of same;

e) Negligently failing to correct and/or inspect and/or maintain and/ repair and/or
adequately correct and/or replace the unreasonably dangerous condition of the flower
aisle’s flooring, when said condition was either known to Defendant or had existed for a
sufficient length of time such that Defendant should have known of same had Defendant

exercised reasonable care;

 
Case 1:21-cv-21549-UU Document 1-2 Entered on FLSD Docket 04/22/2021 Page 7 of 16

f) Negligently failing to have adequate staff on duty and/or assigned to the task of
inspecting and/or maintaining the flower aisle’s flooring for dangerous conditions;

g) Negligently failing to train and/or inadequately training its employees to inspect,
maintain, and/or repair the flower aisle’s flooring for dangerous conditions;

h) Negligently failing to follow its own corporate policy(ies) regarding the dangerous
condition;

i) Negligently failing to have adequate policies in place to identify dangerous
conditions that may have accumulated on the flower aisle’s flooring despite knowledge of
prior slip and falls at the subject location caused by transitory foreign substances or other
dangerous conditions that were not timely identified by Defendant’s employees and
corrected/remedied or for which notice was given to guests at the premises;

j) Negligently failing to enforce its stated policy that all associates are responsible for
inspecting floor surfaces for dangerous conditions and correcting/remedying said conditions
and/or warning guests of said conditions;

k) Negligently failing to enforce its stated policy of “don’t pass it up, pick/clean it up”
with respect to dangerous conditions that accumulate on the flooring of the subject premises.

1) Negligently failing to assign specific associates/employees to the task of solely
monitoring the floor in the subject premises for dangerous conditions and
correcting/remedying said conditions and/or warning guests of said conditions similar to the
way in which specific associates/employees were assigned to the task of solely
cleaning/sanitizing shopping carts and/or handbaskets or counting the number of guests
entering/exiting the premises during the COVID-19 pandemic as safety precautions;

m) Negligently failing to act reasonably under the circumstances;

 
Case 1:21-cv-21549-UU Document 1-2 Entered on FLSD Docket 04/22/2021 Page 8 of 16

n) Negligently engaging in a mode of operations when Defendant knew, or should have
known, that said mode of operations would result in dangerous conditions to the general
public, including the Plaintiff herein;

o) Negligently engaging in routine or regular practice of business that was not the
reasonable custom of the community;

p) Negligently failing to install, maintain and provide a safe flooring surface within the

subject premises.

11. Asa direct and proximate result of the Defendant’s negligence as alleged above,
Plaintiff suffered injury including a permanent injury to the body as a whole, including but not
limited to pain and suffering of both a physical and mental nature, disability, physical
impairment, disfigurement, mental anguish, inconvenience, loss of capacity for the enjoyment of
life, activation of a latent condition, expense of hospitalization, medical and nursing care and
treatment, loss of earnings in the past, and loss of ability to earn money in the future. These
losses are either permanent or continuing and Plaintiff will suffer these losses in the future.

WHEREFORE, Plaintiff, CARMELA SALAMONE, demands judgment in her favor
against the Defendant, COSTCO WHOLESALE CORPORATION, in excess of the minimum
jurisdictional limits of this Court for compensatory damages, including incidental and
consequential damages, post-judgement interest, costs, attorney’s fees, and for any other relief

this Court deems just and proper.

 
Case 1:21-cv-21549-UU Document 1-2 Entered on FLSD Docket 04/22/2021 Page 9 of 16

DEMAND FOR JURY TRIAL

Plaintiff, CARMELA SALAMONE, demands trial by jury on all issues triable as of right

by jury.

Dated this 26" day of February, 2021.

By: Jessica A. Orenstein, Esq.
Florida Bar Number: 127182

MORGAN & MORGAN, P.A.
Attorneys for Plaintiff

703 Waterford Way, Suite 1050
Miami, FL 33126

Telephone: 786-598-5563
Facsimile: 786-598-5583

jorenstein@forthepeople.com
malsopp@forthepeople.com

 
Case 1:21-cv-21549-UU Document 1-2 Entered on FLSD Docket 04/22/2021 Page 10 of 16
Filing # 122211540 E-Filed 03/01/2021 09:47:54 AM

 

X IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT IN AND FOR MIAMI-DADE COUNTY, FLORIDA.
OQ IN THE COUNTY COURT IN AND FOR MIAMI-DADE COUNTY, FLORIDA.

 

 

 

 

DIVISION CASE NUMBER
X CIVIL @ OTHER SUMMONS 20 DAY CORPORATE SERVICE
(a) GENERAL FORMS 2021-004870-CA-01
{] DISTRICTS
PLAINTIFF(S) VS. DEFENDANT(S) SERVICE
Carmela Salamone Costco Wholesale Corporation

 

 

 

THE STATE OF FLORIDA:
To Each Sheriff of the State:
YOU ARE COMMANDED to serve this summons and copy of the complaint or petition in this action

on defendant(s): Coste ale Corporatio

By Serving Its Registered Agent: C T Corporation System
1200 South Pine Island Road

Plantation, FL 33324

 

Each defendant is required to serve written defense to the complaint or petition on

Plaintiff's Attorney: Jessica A, Orenstein, Esq.. Morgan & Morgan, P.A,

 

 

 

whose address is: 703 Waterford Way, Suite 1050, Miami, Florida 33126
(305) 929-1901

 

jorenstein@forthepeople.com: malsopp@forthepeople.com

 

within 20 days “ Except when suit is brought pursuant to s. 768.28, Florida Statutes, if the State of Florida, one of its agencies,
or one of its officials or employees sued in his or her official capacity is a defendant, the time to respond shall be 40 days.
When suit is brought pursuant to. 768.28, Florida Statutes, the time to respond shall be 30 days.” after service of this summons
on that defendant , exclusive of the day of service, and to file the original of the defenses with the Clerk of this Clerk Court either before
service on Plaintiff's attorney or immediately thereafter. If a defendant fails to do so, a defauit will be entered against that defendant for
the relief demanded in the complaint or petition.

 

 

 

 

DATE
HARVEY RUVIN
CLERK of COURTS
DEPUTY CLERK
AMERICANS WITH DISABILITIES ACT OF 1990
ADA NOTICE

“If you are a person with a disability who needs any accommodation in order to
participate in this proceeding, you are entitled, at no cost to you, to the provision of certain
assistance. Please contact the Eleventh Judicial Circuit Court’s ADA Coordinator, Lawson
E. Thomas Courthouse Center, 175 NW 1” Ave., Suite 2702, Miami, FL 33128, Telephone
(305) 349-7175; TDD (305) 349-7174, Fax (305) 349-7355 at least 7 days before your
scheduled court appearance, or immediately upon receiving this notification if the time
before the scheduled appearance is less than 7 days; if you are hearing or voice impaired,
call 711.”

CLK/CT. 314 Rev. 02/16 Clerk's web address: www.miami-dadeclerk.com

 

 

 

 
Case 1:21-cv-21549-UU Document 1-2 Entered on FLSD Docket 04/22/2021 Page 11 of 16

‘

Filing # 122327182 E-Filed 03/02/2021 01:17:42 PM

In the Circuit Court of the 11th Judicial Circuit in and for Miami-Dade County, Florida

_ Carmela Salamone, CASE NO.: 2021-004870-CA-01
Plaintiff,
Costco Wholesale Corporation, 4l le eI
Defendant. ‘A QZ . / O
- (o°

AMENDED COMPLAINT

 

COMES NOW, Plaintiff, Carmela Salamone (hereinafter referred to as “Plaintiff”), by
and through the undersigned attorneys, and hereby sues the Defendant, Costco Wholesale

Corporation (hereinafter referred to as “Defendant”), and alleges:

GENERAL ALLEGATIONS

1. This is an action for damages that exceeds the sum of THIRTY THOUSAND
DOLLARS ($30,000.00), exclusive of costs and interest. (The estimated value of Plaintiff’s
claim is in excess of the minimum jurisdictional threshold required by this Court), Accordingly,
Plaintiff has entered “$30,001” in the civil cover sheet for the “estimated amount of the claim” as
required in the preamble to the civil cover sheet for jurisdictional purposes only (the Florida
Supreme Court has ordered that the estimated “amount of claim” be set forth in the civil cover
sheet for data collection and clerical purposes only). The actual value of Plaintiff’s claim will be
determined by a fair and just jury in accordance with Article 1, Section 21, Fla. Const.

2. At all times material hereto, Plaintiff was and is a resident of Broward County,

Florida and was and is sui juris.

 

 
Case 1:21-cv-21549-UU Document 1-2 Entered on FLSD Docket 04/22/2021 Page 12 of 16

3. At all times material hereto, the Defendant was a business registered to operate in
the state of Florida and maintained a property for the regular transaction of its business in
Miami-Dade County, Florida.

4, At all times material hereto, the Defendant was in exclusive possession, custody,
and control of the property located at 14800 Sole Mia Way, North Miami, FL 33181.

5. At all times material hereto, the Defendant expressly assumed responsibility for
the maintenance and cleanliness of the aforementioned premises and had a duty to maintain same
in a reasonably safe condition for the use of business invitees and guests.

6. ‘Venue is proper in this Court as the Defendant conducts its business operations
within Miami-Dade County, Florida and the incident giving rise to this action occurred in
Miami-Dade County, Florida.

FACTS GI G RISE TO CAUSE OF ACTION

7, On or about January 22, 2020, Plaintiff was a lawfully present business invitee on
the Defendant’s premises as indicated above. This premises was, at that time and continues to be,
in the custody of, and operated by, the Defendant.

8. At that time and place, Plaintiff suddenly and without warning tripped over a rug
in the flower aisle.

9. As a result of the fall, Plaintiff sustained bodily injury.

COUNT I - PREMISES LIABILITY AS TO COSTCO WHOLESALE CORPORATION

Plaintiff hereby incorporates and re-alleges paragraphs 1 through 9 above as though they
had been set forth herein and further states:
10. At all times material hereto, the Defendant by and through its employees, agents,

and assigns, had a non-delegable duty to Plaintiff, as its business invitee, to maintain its premises

 
‘

Case 1:21-cv-21549-UU Document 1-2 Entered on FLSD Docket 04/22/2021 Page 13 of 16

in a reasonably safe condition, and to protect Plaintiff from dangers or defects about which the
Defendant was or should have been aware, through the use of ordinary and reasonable care. The
Defendant breached its duty to Plaintiff by committing one or more of the following acts or

omissions:

a) Negligently failing to maintain or adequately maintain the flower aisle’s flooring,
thus creating a hazard to members of the public utilizing said premises, including the
Plaintiff herein, thus creating an unreasonably dangerous condition for Plaintiff;

b) Negligently creating a trip hazard to members: of the public utilizing said
premises, including the Plaintiff herein, thus creating an unreasonably dangerous
condition for Plaintiff

c) Negligently failing to inspect or adequately inspect the flower aisle’s flooring, as
specified above, to ascertain whether the restroom floor, which was poorly maintained,
constituted a hazard to patrons utilizing said flower aisle’s area, including the Plaintiff
herein, thus creating an unreasonably dangerous condition to the Plaintiff;

d) Negligently failing to inspect or adequately warn the Plaintiff of the danger of the
flower aisle’s flooring, when Defendant knew or through the exercise of reasonable care
should have known that said premises’ interior flooring was unreasonably dangerous and
that Plaintiff was unaware of same;

e) Negligently failing to correct and/or inspect and/or maintain and/ repair and/or
adequately correct and/or replace the unreasonably dangerous condition of the flower
aisle’s flooring, when said condition was either known to Defendant or had existed for a
sufficient length of time such that Defendant should have known of same had Defendant

exercised reasonable care;

 

 
Case 1:21-cv-21549-UU Document 1-2 Entered on FLSD Docket 04/22/2021 Page 14 of 16

’

f) Negligently failing to have adequate staff on duty and/or assigned to the task of
inspecting and/or maintaining the flower aisle’s flooring for dangerous conditions;

g) Negligently failing to train and/or inadequately training its employees to inspect,
maintain, and/or repair the flower aisle’s flooring for dangerous conditions;

h) Negligently failing to follow its own corporate policy(ies) regarding the dangerous
condition;

i) Negligently failing to have adequate policies in place to identify dangerous
conditions that may have accumulated on the flower aisle’s flooring despite knowledge of
prior slip and falls at the subject location caused by transitory foreign substances or other
dangerous conditions that were not timely identified by Defendant’s employees and
corrected/remedied or for which notice was given to guests at the premises;

j) Negligently failing to enforce its stated policy that all associates are responsible for
inspecting floor surfaces for dangerous conditions and correcting/remedying said conditions
and/or warning guests of said conditions;

k) Negligently failing to enforce its stated policy of “don’t pass it up, pick/clean it up”
with respect to dangerous conditions that accumulate on the flooring of the subject premises.

1) Negligently failing to assign specific associates/employees to the task of solely
monitoring the floor in the subject premises for dangerous conditions and
correcting/remedying said conditions and/or warning guests of said conditions similar to the
way in which specific associates/employees were assigned to the task of solely
cleaning/sanitizing shopping carts and/or handbaskets or counting the number of guests
entering/exiting the premises during the COVID-19 pandemic as safety precautions;

m) Negligently failing to act reasonably under the circumstances;

 
Case 1:21-cv-21549-UU Document 1-2 Entered on FLSD Docket 04/22/2021 Page 15 of 16

. *

n) Negligently engaging in a mode of operations when Defendant knew, or should have
known, that said mode of operations would result in dangerous conditions to the general
public, including the Plaintiff herein;

0) Negligently engaging in routine or regular practice of business that was not the
reasonable custom of the community;

p) Negligently failing to install, maintain and provide a safe flooring surface within the

subject premises.

11. Asa direct and proximate result of the Defendant’s negligence as alleged above,
Plaintiff suffered injury including a permanent injury to the body as a whole, including but not
limited to pain and suffering of both a physical and mental nature, disability, physical
impairment, disfigurement, mental anguish, inconvenience, loss of capacity for the enjoyment of
life, activation of a latent condition, expense of hospitalization, medical and nursing care and
treatment, loss of earnings in the past, and loss of ability to earn money in the future. These
losses are either permanent or continuing and Plaintiff will suffer these losses in the future.

WHEREFORE, Plaintiff, CARMELA SALAMONE, demands judgment in her favor
against the Defendant, COSTCO WHOLESALE CORPORATION, in excess of the minimum
jurisdictional limits of this Court for compensatory damages, including incidental and
consequential damages, post-judgement interest, costs, attorney’s fees, and for any other relief

this Court deems just and proper.

 
Case 1:21-cv-21549-UU Document 1-2 Entered on FLSD Docket 04/22/2021 Page 16 of 16

‘ +

DEMAND FOR JURY TRIAL
Plaintiff, CARMELA SALAMONE, demands trial by jury on all issues triable as of right ©
* by jury.
Dated this 26" day of February, 2021.

By: Jessica A. Orenstein, Esq.
Florida Bar Number: 127182

MORGAN & MORGAN, P.A.
Attorneys for Plaintiff

703 Waterford Way, Suite 1050
Miami, FL 33126

Telephone: 786-598-5563
Facsimile: 786-598-5583

jorenstein@forthepeople.com
malsopp@forthepeople.com

 
